People v Gibson-Parish (2017 NY Slip Op 06453)





People v Gibson-Parish


2017 NY Slip Op 06453


Decided on September 13, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 13, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2015-11644
 (Ind. No. 182/15)

[*1]The People of the State of New York, respondent,
vJason Gibson-Parish, appellant.


Lynn W. L. Fahey, New York, NY (David P. Greenberg of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Joyce Slevin of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (W. Miller, J.), rendered October 29, 2015, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contentions concerning two orders of protection issued at the time of sentencing survive his valid waiver of the right to appeal (see People v Bernardini, 142 AD3d 671; People v Kumar, 127 AD3d 882; People v Smith, 112 AD3d 759; People v Morrisohn, 111 AD3d 853; People v Cedeno, 107 AD3d 734). However, the defendant's contentions regarding the orders of protection are unpreserved for appellate review (see People v Nieves, 2 NY3d 310; People v Mitchell, 142 AD3d 1185; People v Bernardini, 142 AD3d 671; People v May, 138 AD3d 1146; People v O'Connor, 136 AD3d 945; People v Hunter, 135 AD3d 958; People v Fortier, 130 AD3d 642), and we decline to review them in the exercise of our interest of justice jurisdiction. "[T]he better practice—and best use of judicial resources—is for a defendant seeking adjustment of [final orders of protection] to request relief from the issuing court in the first instance, resorting to the appellate courts only if necessary" (People v Nieves, 2 NY3d at 317).
ENG, P.J., LEVENTHAL, SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court